68 So.3d 992 (2011)
Luis Alfredo LUCIANO, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-3626.
District Court of Appeal of Florida, Fifth District.
September 2, 2011.
Luis A. Luciano, Milton, Pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.

ON MOTION FOR REHEARING
We grant petitioner's motion for rehearing, and withdraw our prior order denying relief. For the reasons explained in Lopez v. State, 68 So.3d 332 (Fla. 5th DCA 2011) and Hodges v. State, 64 So.3d 142 (Fla. 5th DCA 2011), we grant the petition alleging ineffective assistance of appellate counsel, vacate petitioner's attempted second-degree murder conviction and remand for a new trial. In granting this relief, we rely upon Burton v. State, ___ So.3d ___, 2011 WL 1326258 (Fla. 5th DCA 2011), which expressly conflicts with the Fourth District's decision in Williams v. State, 40 So.3d 72 (Fla. 4th DCA 2010), rev. granted, 64 So.3d 1262 (Fla.2011). Accordingly, we certify that this opinion also conflicts with Williams, which is currently being reviewed by the Florida Supreme Court.
PETITION GRANTED.
PALMER, LAWSON, and EVANDER, JJ., concur.